Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/22/2021 has been entered.

Status of the application
3.	Claims 1-3, 7-9 and 11 are pending in this office action.
Claims 1-3, 7-9 and 11 have been rejected. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-3, 7-9, 11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

6.	Claim 1 recites “the adzuki beans are blended throughout the product”. However, in specification, the “blended” term with respect to the phrase “adzuki beans are blended” can be implicitly interpreted as throughout the bacon base (for bacon slices) (Fig 6 and [0030]), however, not throughout the product and because the product “comprises “bacon slices (bacon base), it renders 112 first paragraph rejection. 

Claim Rejections - 35 USC § 103
7.	 The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the way the invention was made.

8. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or non-obviousness.

 9.	Claims 1- 3, 8-9, 11, are rejected under 35 U.S.C. 103 as being unpatentable over Hamdy et al. USPN 3537859 in view of Wu et al. US 2009/0246343 in view of in view of NPL Masaru et al. [English Translation of JP 2007/061023(A)] and in view of  Alden et al. USPN 3615656 in view of NPL Yongqiang et al. (English translation of CN 1476779) in view of Mitchell et al. USPN 5601864 in view of  NPL Spensley et al. (in eatingRules, published Oct 31, 2011) in view of Mitchell et al. USPN 5601864 in view of  Ziminski et al. USPN 4166138 and  in view of Gundlach L et al. USPN 5925400.

10.	Regarding claims 1, 3, 8 and 11,  Hamdy et al. discloses that meat like product can be made from any type of vegetable proteinaceous material and mixtures of them (col 1 lines 11-13 and col 2 lines 70-72) and protein containing raw material can be admixed with water, oil etc. (col 2 lines 22-25) and processing the resulting mixture by using the method of extrusion (col 2 lines 45) which can form bacon-like product (col 2 line 19).
Hamdy et al. also discloses that torula yeast is used in such a composition (at least in col 4 lines 25-26) to meet claims 1, 3.
Hamdy et al. is specifically silent about 
 (a) claim 1 (i),
(b) claim 1 (ii),
(c) wheat gluten flour and
(d) claim limitation of a topping sauce and
(e) packaging and labelling the simulated bacon product of claim 1.
 ingredients (i), (ii), (iii), (iv) of claim 1. 
 	With respect to (a), NPL Masaru et al. discloses an aqueous dispersion of adzuki bean crushed product can be filled in a container as a beverage raw material for future use by adding water and seasoning (in NPL Masaru et al., at least in Abstract, claim 1 and [0014]) and seasonings are ‘may’ be use (optional) and can be selected as needed and concentration may be adjusted also (at least in [0014]). It is to be noted that if we consider the disclosure, one of ordinary skill in the art can select powder, suspension, (Abstract, claims 3,4,7-9) as desired for further processing to make desired food product. 
Wu et al. discloses that any vegetable, grain, legume sources can be considered as source of protein material and therefore, adzuki bean is a source of protein (at least in [0015]). Therefore, NPL Masaru et al. and Wu et al. can modify Hamdy’s proteinaceous material with Adzuki bean and are combinable. 
	Ziminski et al. discloses that red dye provides benefit of resembling in appearance of the lean portion of bacon (col 2 lines 46-48) which is contributed by red adzuki bean. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Hamdy et al. (col 1 lines 11-13, col 2 lines 22-25, lines 70-72 e.g. admixed proteinaceous materials with water and oil) with the teaching of Wu et al. to include Adzuki bean as a source of protein ([0015]) because NPL Masaru et al. discloses that inclusion of  adzuki to make desired food product in order to have the benefits of its nutritional value due to enriched nutrients like polyphenol, potassium, phosphorous etc. (at least in (e.g.  powder, in Abstract, claims 3,4,7-9 of NPL Masaru et al.) and its red color (Abstract) provides red colored component which is red dye and it provides benefit of resembling in appearance of the lean portion of bacon and therefore, resembles bacon-like finished product as taught by Ziminski et al. (at least in col 2 lines 46-48 and Table 1 of Ziminski et al.). 
Regarding ‘liquid smoke’, it is to be noted that Mitchell et al. discloses that the seasoning (col 2 lines 7-10) comprises natural smoke oil (i.e. liquid smoke) (col 4 Table 1). Mitchell et al. also discloses that liquid smoke is used to impart smoke flavor in the composition (at least in col 6 lines 63-64 of Mitchell et al.). Even if Mitchell et al. is using smoke flavor for animal protein containing product, however, smoke flavor is commonly used to flavor bacon and therefore, it is used to flavor bacon-like product also as disclosed by Alden et al. (Abstract and col 4 lines 40, 45-46). 
Additionally, According to MPEP 2143.01, Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Hamdy et al. (col 1 lines 11-13, col 2 lines 22-25, lines 70-72 e.g. admixed proteinaceous material with water and oil)  in view of Wu and NPL Masaru with the teaching of Mitchell et al. and Alden et al. to incorporate ‘liquid smoke’ in order to have ‘liquid smoke’ flavored bacon-like product (in Mitchell et al., at least in col 6 lines 63-64) first mixtures of adzuki bean of steps (i) because  smoke flavor is commonly used to flavor bacon and therefore, it is used to flavor bacon-like product  also as disclosed by Alden et al. (in Alden et al., Abstract and col 4 lines 40, 45-46).
With respect to (b), NPL Yongqiang et al. discloses that buckwheat groats can be used to make tartary buckwheat beverage ([0018]) because it has high nutritional value and can be in flour form also having higher nutritional value ([0002], [0005], [0007]) than wheat flour ([ 0005]). It is to be noted that if we consider the disclosure, one of ordinary skill in the art can select buckwheat flour, or suspension (water containing beverage), (Abstract, claims 3,4,7-9) as desired for further processing to make desired food product.

Wu et al. discloses that any vegetable, grain, legume sources can be considered as source of protein material and therefore, adzuki bean is a source of protein (at least in [0015]). Therefore, NPL Yongqiang et al. and Wu et al. can modify Hamdy’s proteinaceous material with buckwheat groats and are combinable.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Hamdy et al. (col 1 lines 11-13, col 2 lines 22-25, lines 70-72 e.g. admixed proteinaceous materials with water and oil)  with the teaching of Wu et al. to include buckwheat as a source of protein ([0015]) and buckwheat groats raw material is also suitable to be used for making desired food because it has high nutritional value and can be in flour form also having higher nutritional value as taught by Yongqiang et al. ([0018], [0002], [0005], [0007]) and it is superior to  other flours like wheat flour ([ 0005]).
Regarding ‘liquid smoke’, it is to be noted that Mitchell et al. discloses that the seasoning (col 2 lines 7-10) comprises natural smoke oil (i.e. liquid smoke) (col 4 Table 1). Mitchell et al. also discloses that liquid smoke is used to impart smoke flavor in the composition (at least in col 6 lines 63-64 of Mitchell et al.). Even if Mitchell et al. is using smoke flavor for animal protein containing product, however, smoke flavor is commonly used to flavor bacon and therefore, it is used to flavor bacon-like product also as disclosed by Alden et al. 3615656 (Abstract and col 4 lines 40, 45-46). 
Additionally, According to MPEP 2143.01, Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Hamdy et al. (col 1 lines 11-13, col 2 lines 22-25, lines 70-72 e.g. admixed proteinaceous material with water and oil) in view Wu and Yongqiang et al.  with the teaching of Mitchell et al. and Alden et al. to incorporate ‘liquid smoke’ in order to have ‘liquid smoke’ flavored ‘buckwheat aqueous component’ as one of the ingredients to make bacon-like product (in Mitchell et al., at least in col 6 lines 63-64) which is second mixture with buckwheat groats of steps (ii) because  smoke flavor is commonly used to flavor bacon and therefore, it is used to flavor bacon-like product  also as disclosed by Alden et al. (in Alden et al., Abstract and col 4 lines 40, 45-46).
With respect to (c), regarding wheat gluten flour, Ziminski et al. discloses that wheat gluten can be considered as additional protein material for such bacon like product (in col 4 lines 11). 
NPL Spensley et al. discloses that wheat gluten (Seitan) can make long stretchy string and chewy texture is quite like meat (page 3 first paragraph) which is used to make seitan -based meat (e.g. bacon) substitute product (page 2 last paragraph and page 3 first paragraph).  It is evidenced by applicant’s specification and ‘Title’ that the claimed invention is “Seitan bacon product” (See at least Title of the applicant’s application). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Hamdy et al. with Ziminski to provide wheat gluten flour as additional protein material ( in col 4 line 11) in order to make  long stretchy string and chewy texture is quite similar to meat (page 3 first paragraph) which is used to make seitan -based meat (e.g. bacon) substitute product (page 2 last paragraph and page 3 first paragraph).  
With respect to (d), regarding the claim limitation of “topping sauce comprising mixed bacon seasoning’ in the composition as claimed in claim 1, Mitchell et al. discloses that the seasoning (col 2 lines 7-10) comprises natural smoke oil (i.e. liquid smoke) (col 4 Table 1) and also it includes coconut oil, olive oil in the composition (col 8 lines 33-34) also and liquid soy sauce closely resembles natural fried bacon pieces (col 4 lines 49-53). It is to be noted that Mitchell et al. discloses that soy sauce as listed in Table 1 (col 4 lines 35, Table 1) can be added to the food product resembling pieces of fried bacon (col 3 lines 23-25). Therefore, soy sauce with smoke oil and olive oil, in combination, can be mixed (at least in col 4 lines 1 -5 and in col 8 lines 30-35) and is used as a topping for bacon like products to meet claims 1,11. Therefore, it meets claim limitation of “a topping sauce comprising olive oil and liquid smoke” provides bacon seasoning to meet claim 1. It is also to be noted that one of ordinary skill in the art can make the product of claim 8 by using the teaching of Mitchell et al. by mixing and cutting into pieces (in Mitchell et al. col 8 lines 37-40) meets claim limitation of “blending the ingredients together’ as claimed in claim 8. However, claim 8 is a product by-process claim like claims 1, 11 and addressed in detail below.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Hamdy et al. to apply liquid soy sauce as topping sauce of Mitchell et al. (at least in col 2 lines 7-10, col 4 line 35 of Mitchell et al.) which (soy sauce) attributes alike aroma, flavor etc. in order to have good resemblance of natural fried bacon pieces (col 4 lines 49-53 of Mitchell et al.) and mixing and cutting (col 8 lines 37-40 of Mitchell et al.) to make the product which represent simulated bacon product.
With respect to (e), Hamdy et al. is silent about ‘packaging and labelling the packaged product’ as claimed in claim 1. 
 Ziminski et al. discloses packaging
Gundlach L et al. discloses the food products e.g. bacon products are packaged within a protective environment (col 20 lines 55) and the package is entitled to be labeled according to ‘Government Regulation’ to have complete knowledge of the amount of ingredients e.g. fat present in the product (col 6 lines 3-20).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Hamdy et al.  with the teaching of Ziminski et al. who discloses packaging of the simulated bacon slice product (col 3 lines 50-53) and labelling the final product in order to have protection of the final product by packaging and also labeling the final packaged product in order to have full disclosure of the ingredients and their amounts in the product for the convenience of the consumer as disclosed by Gundlach L et al. (col 6 lines 3-20 and col 20 line 55).

11.	Regarding claim 2, Hamdy et al. also discloses that the total protein should comprise at least 30% based on the solid content of the product (col 3 lines 20-22). Hamdy et al. also discloses that protein source e.g. soybean grit can be 70 parts by weight containing 6.5% oil (Example 1). 
Wu et al. discloses that any vegetable, grain, legume sources can be considered as source of protein material and therefore, adzuki bean is a source of protein (at least in [0015]) to modify Hamdy et al. (at least in col 2 lines 70-72 of Hamdy et al.). Therefore, adzuki bean and buckwheat are the source of protein (at least in [0015]). Therefore, the combined teaching meets the claim limitation of adzuki bean and buckwheat groats together comprise at least sixty percent by weight of the ingredients as claimed in claim 2. It is to be noted that although example 1 recites soybean as protein source, it is an example and it provides the teaching of the amount of protein can be considered in such a condition. However, if we consider the disclosure, Hamdy et al. also discloses that any type of protein can be used (col 2 lines 70-72) and therefore, Hamdy et al. can be modified and is modified with motivation to consider adzuki bean and buckwheat as sources of protein materials. 
Therefore, Hamdy et al. in view of Wu et al., NPL Masaru et al. and in view of NPL Yongqiang et al. meet the claim limitation of “Adzuki beans and Buckwheat groats together comprise at least 60% by weight of the ingredients” as claimed in claim 2. 

12.	Regarding claim 8, it is to be noted that one of ordinary skill in the art can make the product of claim 8 by using the teaching of Mitchell et al. by mixing and cutting into pieces (in Mitchell et al. col 8 lines 37-40) meets claim limitation of “blending the ingredients together” as claimed in claim 8.

13. 	Regarding claim 9, Mitchell also discloses coconut oil is used in seasoning composition (col 8 lines 34-35) to meet claim 9 to provide the nutritional oil with coconut flavor. Mitchell et al. discloses that the seasoning (col 2 lines 7- 10) comprises natural smoke oil (i.e. liquid smoke) (col 4 Table 1) and it includes coconut oil, olive oil in the composition (col 8 lines 33-34). Therefore, soy sauce with smoke oil and olive oil, in combination, can be used as a topping for bacon like products also.

14.	Regarding claim 11, Mitchell et al. discloses that soy sauce with smoke oil and olive oil, in combination, can be mixed (at least in col 4 lines 1 -5 and in col 8 lines 30- 35) and is used as a topping for bacon like products.

15.	However, claims 1, 8 and 11 are also considered as product-by-process claim.
Therefore, it is to be noted that, in this case, the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further noted, “No objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926. The courts also held that “even though
product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Lastly the courts have held that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972). The examiner further notes that once the examiner provides a rationale tending to show that the claimed product appears to be the same or like that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

16.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hamdy et al. USPN 3537859 in view of Wu et al. US 2009/0246343 in view of NPL Masaru et al. [English Translation of JP 2007/061023(A)] in view of  Alden et al. USPN 3615656 in view of NPL Yongqiang et al. (English translation of CN 1476779)  in view of Mitchell et al. USPN 5601864 in view of  NPL Spensley et al. in view of Mitchell et al. USPN 5601864 and in view of  Ziminski et al. USPN 4166138  in view of Gundlach L et al. USPN 5925400 as applied to claim 1 and further in view of Perlman et al. US 20050244564.

17.	Regarding claim 7, Hamdy et al. is silent about “the topping sauce further comprises olive oil” as claimed in claim 7.
Mitchell et al. discloses that the seasoning (col 2 lines 7- 10) comprises natural smoke oil (i.e. liquid smoke) (col 4 Table 1) and it includes coconut oil, olive oil in the composition (col 8 lines 33-34). Therefore, soy sauce with smoke oil and olive oil, in combination, can be used as a topping for bacon like products also.
Additionally, to strengthen motivation for using further olive oil, Perlman et al. is used who discloses that high oleic acid containing vegetable oils like olive oil provides omega-3 fatty acid stability ([0084]) and it has additionally health benefit e.g. of good for nutritional health to control plasma LDL, cholesterol etc. ([0057]- [0060)).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify  Hamdy et al. to include the teaching of Mitchell et al. to add olive oil in order to have multi-benefits from olive oil which is oxidation-resistant (i.e. oxidation-stabilized) oil to achieve omega-3 fatty acid stability as disclosed by Perlman et al. (at least in [0057]-[0061] and [0084] of Perlman et al.,) and also it is additionally good for nutritional health to control plasma LDL, cholesterol etc. (in Perlman et al. [0057]-[0061]).

Response to arguments
18.	Applicants arguments and amendments overcome the rejections of record. Therefore, examiner has used a new primary prior art to address the amended claim 1 to make a new rejection in this office action. 
In brief, Ziminski et al. does not disclose specific mixtures of claim 1 consisting of ingredients (i) with adzuki, water and liquid smoke and (ii) buckwheat as liquid smoke etc. Therefore, it overcomes Ziminski et al.
However, examiner used Hamdy et al. as primary prior art because Hamdy et al. discloses, in general, proteinaceous material and mixtures of them (col 1 lines 11-13 and col 2 lines 70-72) and protein containing raw material can be admixed with water, oil etc. (col 2 lines 22-25) and it can be any edible vegetable and/or proteinaceous material (emphasis) (col 2 lines 70-73). Therefore, as proteinaceous materials can be admixed with water, oil etc. (col 2 lines 22-25), therefore, new secondary prior arts of record as addressed in detail in the office action above, e.g. for adzuki and buckwheat have been used to address adzuki, water and smoke oil can be used (with motivation) to modify Hamdy et al. to make bacon product. 
Ziminski et al., however, has been used to (i) address wheat gluten is used to make such bacon like product and with additional new secondary prior art by NPL Spensley et al. for teaching suggestive motivation (TSM) and (ii) Ziminski et al. is used to address that red dye provides benefit of resembling in appearance of the lean portion of bacon (col 2 lines 46-48) which is contributed by red adzuki bean to strengthen motivation further.
	The rejection is made as non-final. 


Conclusion
19. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792